BUSSEY, Judge.
This is an original proceeding instituted by the petitioner, Richard Lee Cothrum, to secure his release from confinement in the Oklahoma County jail where he is currently confined awaiting transportation to the State Penitentiary at McAlester, Oklahoma, under an order entered by the Honorable Clarence Mills, one of the District Judges in and for Oklahoma County. Said order revoked the order suspending judgment and sentence in District Court Case #27483, wherein the petitioner was sentenced to serve a term of three years in the State Penitentiary after having entered a plea of guilty to the Crime of Burglary in the Second Degree.
In oral argument presented before this Court on the 5th day of September 1962, the petitioner contended that the trial court abused its discretion in entering the order revoking the order suspending judgment and sentence, and that the evidence upon which such order was entered was insufficient as a matter of law to sustain the action of the trial court.
We have carefully examined the record and testimony upon which the trial court entered the order revoking the order suspending judgment and sentence, and are of the opinion that while the evidence is conflicting, there was sufficient evidence to support the action of the trial court.
Under such circumstances, we follow the rule set forth in Valentine v. State, Okl.Cr., 365 P.2d 166. In the body of the opinion we held:
“ ‘The matter of revocation of suspended sentence is within the sound discretion of the trial court, and is limited only by the provisions of the statutes.’ ” ******
“ * * * if the evidence presented before the trial court tended to any degree to establish a breach of the conditions set forth above [22 OS § 992] the order of the trial court should not be disturbed.”
The Writ prayed for is, therefore, denied.
NIX, P. J., and BRETT, J., concur..